Opinion issued October 11, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-16-00658-CR
                              ———————————
                      IN RE GEORGE AGUILAR, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, George Aguilar, confined and proceeding pro se, has filed a petition

for a writ of mandamus to compel the trial court to hold a hearing on his pro se

motion to dismiss his appointed trial counsel.1

      We deny the petition.



1
      The underlying case is The State of Texas v. George Aguilar, cause number
      1497176, in the 174th District Court of Harris County, Texas, the Honorable Ruben
      Guerrero presiding.
                                          1
                                 PER CURIAM
Panel consists of Justices Bland, Massengale, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2